Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on June 11, 2021.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 7, and 13 are not taught by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a subscription manager discovery service (SM- DS), the method comprising: receiving first information from a terminal device comprising an eUICC, wherein the first information comprises a target identifier; searching currently stored event records for a target event record that comprises at least one of a first eUICC firmware version or a first issuer identifier that matches the target identifier; and sending the target event record to the terminal device to enable the terminal device to download an eUICC firmware version update package,” in independent claim 1,

“A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a terminal device comprising an eUICC, the method comprising: sending first information to an event management server, wherein the first information comprises a target identifier; receiving a target event record from the event management server, wherein at least one of a first eUICC firmware version or a first issuer identifier in the target event record matches the target identifier; downloading an eUICC firmware version update package based on the target event record; and updating a firmware version of the eUICC based on the eUICC firmware version update package,” in independent claim 7, and

“A terminal device, comprising: an embedded universal integrated circuit card (eUICC); a transceiver coupled to the eUICC and configured to: send first information to an event management server, wherein the first information comprises a target identifier; and receive a target event record from the event management server, wherein at least one of a first eCUICC firmware version or a first issuer identifier in the target event record matches the target identifier; and a processor coupled to the transceiver and the eUICC and configured to: download an eUICC firmware version update package based on the target event record; and  update a firmware version of the eUICC based on the eUICC firmware version update package,” in independent claim 13, which are not found in the prior art of record.

Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Double Patenting Rejection
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,061,660. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are just broader versions of the patent claims. For example:


US Patent 11,061,660
Present Application
1. A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a subscription manager discovery service (SM-DS), the method comprising: receiving first information from a terminal device comprising an eUICC, wherein the first information comprises a target identifier; searching currently stored event records for a target event record, wherein a group event identifier in the target event record matches the target identifier, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; and sending the target event record to the terminal device to enable the terminal device to download an eUICC firmware version update package.

7. A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a terminal device comprising an eUICC, the method comprising: sending first information to an event management server, wherein the first information comprises a target identifier, and wherein the event management server comprises a subscription manager discovery service (SM-DS); receiving a target event record from the event management server, wherein a group event identifier in the target event record matches the target identifier in the first information, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; downloading an eUICC firmware version update package based on the target event record; and updating a firmware version of the eUICC based on the eUICC firmware version update package.

13. A terminal device, comprising: an embedded universal integrated circuit card (eUICC); a transceiver coupled to the eUICC and configured to: send first information to an event management server, wherein the first information comprises a target identifier, and wherein the event management server comprises a subscription manager discovery service (SM-DS); receive a target event record from the event management server, wherein a group event identifier in the target event record matches the target identifier in the first information, and wherein the group event identifier comprises a first eUICC firmware version and a first issuer identifier; a processor coupled to the transceiver and the eUICC and configured to: download an eUICC firmware version update package based on the target event record; and update a firmware version of the eUICC based on the eUICC firmware version update package.

1. A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a subscription manager discovery service (SM- DS), the method comprising: receiving first information from a terminal device comprising an eUICC, wherein the first information comprises a target identifier; searching currently stored event records for a target event record that comprises at least one of a first eUICC firmware version or a first issuer identifier that matches the target identifier; and sending the target event record to the terminal device to enable the terminal device to download an eUICC firmware version update package.



7. A method for updating an embedded universal integrated circuit card (eUICC) firmware version implemented by a terminal device comprising an eUICC, the method comprising: sending first information to an event management server, wherein the first information comprises a target identifier; receiving a target event record from the event management server, wherein at least one of a first eUICC firmware version or a first issuer identifier in the target event record matches the target identifier; downloading an eUICC firmware version update package based on the target event record; and updating a firmware version of the eUICC based on the eUICC firmware version update package.






13. A terminal device, comprising: an embedded universal integrated circuit card (eUICC); a transceiver coupled to the eUICC and configured to: send first information to an event management server, wherein the first information comprises a target identifier; and receive a target event record from the event management server, wherein at least one of a first eCUICC firmware version or a first issuer identifier in the target event record matches the target identifier; and a processor coupled to the transceiver and the eUICC and configured to: download an eUICC firmware version update package based on the target event record; and  update a firmware version of the eUICC based on the eUICC firmware version update package.





Conclusion
5. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,805,789 to Ahmed et al. discloses providing a request for download of a profile for remote provisioning of the subscriber entity to a subscription management entity, verifying, using a profile handling unit of a subscriber entity, that the subscription management entity possesses a valid certificate for downloading the profile, and allowing download of the profile for remote provisioning of the subscriber entity only when the subscription management entity possesses the valid certificate.


6. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192